          8:19-cv-00117-LSC-CRZ Doc # 61 Filed: 12/06/19 Page 1 of 2 - Page ID # 215




 1   KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq.
 2
     ak@kazlg.com
 3   245 Fischer Avenue, Unit D1
     Costa Mesa, California 92626
 4
     Telephone: (800) 400-6808
 5   Facsimile: (800) 520-5523
 6
     Attorney for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEBRASKA
10
11   ANDREW BOEHM, Individually and On               Case No.: 8:19-cv-00117-LSC-CRZ
12   Behalf of All Others Similarly Situated,
                                                     PLAINTIFF’S VOLUNTARY
13                                                   DISMISSAL OF DEFENDANT
                        Plaintiff,
14                                                   WOLF MARKETING LLC
     v.                                              WITHOUT PREJUDICE
15
     PURE DEBT SOLUTIONS
16   CORPORATION, a Wyoming
17   Corporation; and WOLF MARKETING
     LLC, a Florida limited liability
18   company,
19
                      Defendants.
20
21
22
23
24           Plaintiff Andrew Boehm (“Plaintiff”) hereby voluntarily dismisses Plaintiff’s

25   individual and putative class claims against Defendant Wolf Marketing LLC, without

26   prejudice.

27
                                                 1
28                                                                         8:19-cv-00117-LSC-CRZ
       8:19-cv-00117-LSC-CRZ Doc # 61 Filed: 12/06/19 Page 2 of 2 - Page ID # 216




 1   Dated: December 6, 2019                   Respectfully Submitted,
 2                                             By: s/ Jason Ibey
                                               CA Bar Number: 284607*
 3
                                               Attorney for Plaintiff
 4                                             KAZEROUNI LAW GROUP, APC
                                               321 N Mall Drive, Suite R108
 5
                                               St. George, Utah 84790
 6                                             Telephone: (800) 400-6808
                                               Facsimile: (800) 520-5523
 7
                                               E-Mail: jason@kazlg.com
 8
                                               *Admitted Pro Hac Vice Admission
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              2
28                                                                       8:19-cv-00117-LSC-CRZ
